SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1206
CA 13-00709
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, VALENTINO, AND WHALEN, JJ.


SUNRISE NURSING HOME, INC., PLAINTIFF-RESPONDENT,

                     V                               MEMORANDUM AND ORDER

MARION FERRIS, ALSO KNOWN AS MARION WALLIS,
DEFENDANT-RESPONDENT,
DOROTHY ROSE, INDIVIDUALLY AND AS POWER OF
ATTORNEY FOR MARION FERRIS, ALSO KNOWN AS
MARION WALLIS, DEFENDANT,
AND STANLEY FERRIS, INDIVIDUALLY AND AS POWER OF
ATTORNEY FOR MARION FERRIS, ALSO KNOWN AS
MARION WALLIS, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


FINOCCHIO & ENGLISH, SYRACUSE (VINCENT J. FINOCCHIO, JR., OF COUNSEL),
FOR DEFENDANT-APPELLANT.

M. ANGELO GENOVA, III, NEW YORK CITY, FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Oswego County (James
W. McCarthy, J.), entered July 18, 2012. The order denied in part the
motion of defendant Stanley Ferris, individually and as power of
attorney for Marion Ferris, also known as Marion Wallis, to dismiss
certain causes of action against him.

     It is hereby ORDERED that said appeal from the order with respect
to the first and second causes of action is unanimously dismissed and
the order is modified on the law by vacating the third, seventh, and
eighth ordering paragraphs and as modified the order is affirmed
without costs.

     Same Memorandum as in Sunrise Nursing Home, Inc. v Ferris
([appeal No. 1] ___ AD3d ___ [Nov. 15, 2013]).




Entered:   November 15, 2013                       Frances E. Cafarell
                                                   Clerk of the Court